Appeal by defendant from a judgment of the County Court, Orange County, entered March 18, 1963 after a jury trial, convicting him of rape in the first degree, assault in the second degree and carnal abuse of a child (as a felony), and imposing sentence. Judgment affirmed. This court previously had held the appeal in abeyance and directed a separate hearing on the issue of the voluntariness of the defendant’s confession which had been received in evidence at the trial (see People v. Davis, 22 A D 2d 921). Such a hearing de novo has now been held pursuant to the dictates of People v. Huntley (15 N Y 2d 72). The Trial Justice, after such hearing before him, has rendered his decision finding that the confession was voluntary. A supplemental record, consisting of a transcript of the stenographic minutes of the hearing and the decision of the Trial Justice, has been submitted to the court. Upon review of such supplemental record, we bold that the finding of the Trial Justice is amply sustained by the proof adduced. We have reviewed all the other contentions raised by the defendant on his original submission of the appeal from the judgment; we find them to be without merit. Accordingly, on the basis of the original and supplemental records, the judgment must be affirmed. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.